FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-76425 A in view of Perkins (US 7354556 B2).
JP 2014-76425 A discloses the recited bubble-containing liquid production method (fine bubble water production method) using a bubble-containing liquid production system (gas-liquid mixture solution generation device) as set forth in the last office action.  JP ‘425 does not disclose the subject matter added to claims 1, 7, and 8 via amendment, namely the details of the bubble collapsing irradiation unit.  
Perkins discloses a bubble collapsing irradiation unit having a linearly extending passage 32 with a fluid flowing therethrough; a plurality of ultrasonic vibrators 14, 16 for irradiating the linearly extending passage with ultrasonic wave toward a center of the linearly extending passage 32; the linearly extending passage having a circular cross-section (Figure 3) and a smaller diameter compared to the storage unit of JP ‘425 (col. 3, lines 31-33); a bubble collapsing step that would generate superfine bubbles by collapsing the fine bubbles contained in bubble-containing liquid passing through the linearly extending passage 32 by the plurality of ultrasonic vibrators 14, 16 of the bubble collapsing unit in a state that an inside of the linearly extending passage 32 would be filled with bubble-containing liquid; an outer body 35 for covering a periphery of the linearly extending passage 32; a propagation liquid 40 for propagating the ultrasonic wave is filled between the passage 32 and the outer body 35; the ultrasonic vibrators 14, 16 are attached to an external side of the outer body 35 (Figures 2-3), the plurality of ultrasonic vibrators irradiates the linearly extending passage 32 with the ultrasonic wave from an outside to an inside of the linearly extending passage so that directions of irradiating the linearly extending passage 32 are different among the plurality of ultrasonic vibrators 
It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the bubble collapsing irradiation unit in JP ‘425 with the irradiation unit of Perkins for the purposes of radiating ultrasound waves further into the fluid disposed within a linearly extending passage and to facilitate the radial and circumferential mounting of the ultrasonic vibrators with respect to the linearly extending passage such that the directions of irradiating the fluid within the linearly extending passage are different among the ultrasonic vibrators (col. 1, line 50 - col. 2, line 14; col. 3, line 29 - col. 4, line 12; Figures 2-3).
Furthermore, the prior art to JP ‘425 merely differs from the now claimed device by the substitution of a linear passage irradiation unit for the unit in JP ‘425; the substituted components and their functions were known in the art as evidenced by JP ‘425 and Perkins; one of ordinary skill in the art could have readily substituted one known irradiation unit chosen from a finite list of irradiation units for another, and the results of the substitution would have been predictable and obvious since the substitution of one known irradiation from the finite list would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e., the predictable results of enabling radiating ultrasound waves further into the fluid disposed within a linearly extending passage and to facilitate the radial and circumferential mounting of the ultrasonic vibrators with respect to the linearly extending passage such that the KSR, supra and MPEP 2143(B).

Unamended claims 3, 4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-76425 A in view of Perkins as applied to claims 2 and 8 above and further in view of WO 2015/147048 A1 for the same reasons expressed in the last office action.

Unamended claims 10 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-76425 A in view of Perkins as applied to claim 8 above and further in view of JP 2011-20005 A for the same reasons expressed in the last office action.

Unamended claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-76425 A in view of Perkins as applied to claim 8 above and further in view of US 9416329 B2 to Shiode et al. for the same reasons expressed in the last office action.

Allowable Subject Matter
Claims 5-6 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by amendment.  
Applicant argues the previous prior art applied in the last office action does not show the recited bubble collapsing unit in the form of a linearly extending passage with ultrasonic vibrators.  This may be true, however, the new prior art to PERKINS and the art cited in the attached PTO-892 form teach this particular technology added to the respective claims and the substitution into the base reference of JP ‘425 is deemed well-sanctioned by the KSR 103 guidelines and MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses irradiation units including a linearly extending passage with ultrasonic vibrators disposed about the passage.
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added).  The agenda will be made of record per PTO policy.


Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  







/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





13 January 2022